On Petition for a Rehearing.
Elliott, J.
— We held in the original opinion that a surrender of a right to redeem was a valuable consideration for a contract, and we are well satisfied that this was correct. We cited in that opinion many cases showing that the right to redeem was a valuable one, and we deem it unnecessary to repeat them. It is, indeed, quite clear on principle that such a right is one of value. Counsel say: “ If we are not right, we beg the court, for information, and earnestly ask what was Hubbell to have for his unexecuted promise to give up the notes, or what did he get, or could he have acquired, under the alleged contract that was or could have been a mill’s consideration to him.” It is very easy to give the appellant’s learned counsel the inforniation they so much desire. The consideration which appellant got was all he asked, and wc qnderstand it to be perfectly well settled that where a party *595gets all the consideration he asks he can not be heard to complain. We know of no case questioning this elementary rule, and do know of many sustaining it, among them Hardesty v. Smith, 3 Ind. 39; Harvey v. Dakin, 12 Ind. 481; Baker v. Roberts, 14 Ind. 552; Taylor v. Huff, 7 Ind. 680; Louden v. Birt, 4 Ind. 566; Smock v. Pierson, 68 Ind. 405, S. C., 34 Am. R. 269; Neidefer v. Chastain, 71 Ind. 363, S. C., 36 Am. R. 198; Williamson v. Hitner, 79 Ind. 233; Wolford v. Powers, 85 Ind. 294, S. C., 44 Am. R. 16. If other authorities'are thought necessary, they will be found in abundance in the case last named.
Filed March. 6, 1884.
It is not essential that the thing parted with be of value to the person who gets it; it is sufficient if the thing parted with is of value to the person who parts with it. This is an elementary principle which we think no court or law-writer has ever doubted. Addison says: “ It is sufficient, if there be any damage or detriment to the plaintiff, though no actual benefit accrue to the party undertaking.”- Addison Con., section 9. Ejrazee, C. J., speaking for the court, in Glasgow v. Hobbs, 32 Ind. 440, puts the rule in stronger terms, for it was said by him: “An inconvenience to the promisee constitutes a consideration to support a contract quite as effectual as a benefit to the promisor.” Chitty says: “ Unless it appear that the promisee incurred no detriment whatever, it need not be shown, in order to constitute a good consideration, that a benefit resulted to the promisor, from the performance by the promisee to the stipulated act.” 1 ChittyCon., 11 Am. ed.,31.
Petition overruled.